Order filed, November 14, 2013.




                                          In The

                      Fourteenth Court of Appeals
                                        ____________

                                 NO. 14-13-00892-CV
                                   ____________

                           CASEY BEAVERS, Appellant

                                            V.

    HOUSTON FIREFIGHTERS' RELIEF AND RETIREMENT FUND,
                         Appellee


                     On Appeal from the 234th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2012-67882


                                         ORDER

       The reporter’s record in this case was due November 08, 2013. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Norma Duarte, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM